DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 12 January 2021 has been entered and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 8, 11, 12, and 14 recite the limitation "the monitoring target".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US PGPub 2010/0297659 A1) in view of Esteves Reis et al (US PGPub 2014/0352410 A1), hereafter referred to as Reis.
Regarding claim 1, Yoo teaches a centrifuge device with a rotatable body that is integrated with an apparatus to diagnose and detect materials present in a fluid. The rotatable body, thin film centrifuge device 100, includes multiple chambers including an assay test chamber, each capable of housing detection materials and reagents. The chambers are connected by channels to transfer fluid and materials from chamber to chamber. Additionally, the device has detectors such as a measurement unit, spectrometer 108, and an image capturing unit, image sensor 144, to detect the results from the test chamber. The image capturing unit is different from the measurement unit. The thin film centrifuge 
Yoo does not teach capturing an image by the image capturing unit by rotating the cartridge.
Reis teaches a centrifugal device and system for analyzing a liquid sample. Reis teaches the device includes a cartridge having multiple aliquot chambers that is placed in a rotor that is rotatable, light from a light source is incident to a specific region of the cartridge where measurements are to be made, and an optical imaging sensor is used for the determination of each interface position (Fig. 1, Fig. 2; para. 0032, 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to capture an image by the image capture unit of Yoo by rotating the cartridge as taught by Reis. One would have been motivated to do so in order to perform static optical measurements of each aliquot to determine the measurement of interest, such as cell fraction (Reis, para. 0020). One would have had a reasonable expectation of success of performing this modification as both Yoo and Reis are drawn to centrifugal assay devices and methods.
Regarding claim 2, Yoo teaches the detector measuring light absorption of a fluorescently labeled specimen in an assay test chamber to obtain results. The detector could include a spectrometer to measure light absorption, an image sensor to take images of the test chamber, and a light source for specimen analysis (para. 0049, 0125).
Regarding claim 3, Yoo teaches the detector facing the assay test chamber to detect information and results from the assay test chamber. The detector moves around in a circumferential path to detect information and results from a plurality of assay test chambers. (Fig. 6, para. 0049, 0133, Claim 20)
Regarding claim 4, applicant uses a first distance and a second distance to describe an image capture range distance from the rotational shaft. The claims nor the specification provide any evidence as to the positioning or location of the first distance or the second distance. Thus, the first distance is interpreted as the inner circle of the rotatable body while the second distance is the outer edge of the rotatable body. Under the interpretation above, the image capture range falls within a distance between the first distance and the second distance. Additionally, based on the interpretation, the assay test chamber is at a distance between the first distance and the second distance (Fig. 2 and 6).
Regarding claim 5, 6, 7 and 19, Figure 6 of Yoo shows a plurality of assay test chambers arranged in a circumferential arrangement from the inner circle of the rotatable body (para. 0133). The detector moves around in a circumferential path to detect information and results from a plurality of assay test chambers. The detector may be mounted to a slider with a motor for sequential detection of assay test chambers. Since the slider is controlled by a motor, the motor can stop the slider over a test chamber in order to allow the image sensor to take images of the chamber (para. 0106, 0136). The claim states that the image capturing unit fixed to a lid and configured to cover the cartridge, but does not specify the whole cartridge. The detector covers the test chamber on part of the cartridge (para. 0133-0135) Additionally, Yoo teaches a centrifuge device drive with a cover that can be removed to top-load the cartridge when the cartridge is inserted into the device (para. 0189-0190).
Regarding claim 8, Yoo teaches a buffer chamber for storing label particles to be linked to a detection material in the specimen, corresponding to the first chamber, and a mixing chamber capable of mixing fluids together, corresponding to the second chamber. The chambers are connected by channels allowing transfer of fluid and materials from one chamber to the next (Fig. 21, #131 e, #131 h; para. 0027-0028, 0183-0185).
Regarding claim 21, Yoo teaches a centrifuge device with a rotatable body that is integrated with an apparatus to diagnose and detect materials present in a fluid. The rotatable body, thin film centrifuge 
Yoo does not teach capturing an image by the image capturing unit by rotating the cartridge.
Reis teaches a centrifugal device and system for analyzing a liquid sample. Reis teaches the device includes a cartridge having multiple aliquot chambers that is placed in a rotor that is rotatable, light from a light source is incident to a specific region of the cartridge where measurements are to be made, and an optical imaging sensor is used for the determination of each interface position (Fig. 1, Fig. 2; para. 0032, 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to capture an image by the image capture unit of Yoo by rotating the cartridge as taught by Reis. One would have been motivated to do so in order to perform static optical measurements of each aliquot to determine the measurement of interest, such as cell fraction (Reis, .
Claim 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Reis as applied to claim 8 above, further in view of Stuurman et al (“Impact of New Camera Technologies on Discoveries in Cell Biology”, Biol Bull, 2016, 231(1), 5-13), hereafter referred to as Stuurman.
Regarding claim 9, Yoo teaches the centrifuge method and device as applied to claim 8 above. However, Yoo fails to teach acquiring, based on an area of liquid in an image of the first chamber, information on at least one of an amount of the sample in the first chamber and an amount of the reagent in the first chamber.
Reis teaches a centrifugal device and system for analyzing a liquid sample to determine sedimentation rate of the liquid sample. Specifically, Reis teaches an image sensor that takes an image of each of a plurality of sample chambers. The image sensor used is a CCD camera and a LED to emit light (para. 0041,0051).
Stuurman teaches the impact of new camera technologies and their impact on cell biology. Specifically, charge-coupled devices (CCD) have been around since the 1970’s and are used in a variety of applications. The use of computers with CCD provide a means for digital storage of the images taken, and allows for image processing and analysis. Computers also allow for extraction of quantitative information from image data (CCD Technology, para. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method of Yoo, a step for acquiring, based on the area of liquid in an image of the first chamber, information on at least one of an amount of sample in the first chamber as taught by Reis, in order to allow for additional quantitative information to be retrieved from the images and to allow raw data obtained from the images to be viewed in many different ways that are impossible to generate without the use of computers as taught by Stuurman (para. 5).
Regarding claim 15, Yoo teaches the cartridge body having a wireless RF 1C (radiofrequency integrated circuit) to store and transmit detection results. The detection of the assay chamber may include measuring light absorption to obtain detection results, and quantitatively or qualitatively analyzing the reaction results of the assay chamber. The wireless RF 1C can then store the results and transmit them to a computer (para. 0049, 0057, and 0063).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied to claim 8 above, in view of Esteves Reis et al (US PGPub 2014/0352410 A1), hereafter referred to as Reis, in view of Stuurman et al (“Impact of New Camera Technologies on Discoveries in Cell Biology”, Biol Bull, 2016, 231(1), 5-13), hereafter referred to as Stuurman, further in view of Boege (US PGPub 2017/0343476 A1).
Regarding claim 10, Yoo teaches the centrifuge method as applied to claim 8 above. Additionally, Yoo teaches a mixing chamber capable of mixing liquids by using magnetic microbeads and rotating the cartridge body to induce mixing (Fig. 19, para. 0027, 0043-0044). However, Yoo does not teach acquiring, based on grayscale of an image of the first chamber, information on uniformity of mixing of the detection material and the reagent.
Reis teaches a centrifugal device and system for analyzing a liquid sample to determine sedimentation rate of the liquid sample. Specifically, Reis teaches an image sensor that takes an image of each of a plurality of sample chambers. The image sensor used is a CCD camera and a LED to emit light (para. 0041,0051).
Boege teaches an imaging system with oblique illumination for imaging of biological samples. Specifically, Boege teaches the image detector is any device capable of detecting spatial variations in light, including CCD or CMOS image sensors. The image detector can be configured to detect color images or greyscale images (Boege, para. 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method of Yoo, a step for acquiring, based on the area of liquid in an image of the first chamber, information on at least one of an amount of sample in the first chamber as taught by Reis, in order to allow for additional quantitative information to be retrieved from the images and to allow raw data obtained from the images to be viewed in many different ways that are impossible to generate without the use of computers as taught by Stuurman (para. 5). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the image detector of Boege with the method of Yoo in view of Reis in view of Stuurman because Yoo is generic with respect to image sensor that can be incorporated into the centrifuge method and one would be motivated to use the appropriate image sensor for capturing grayscale images of the respective chambers.
Regarding claim 11, Yoo teaches the centrifuge method as applied to claim 8 above. However, Yoo does not teach acquiring, based on grayscale of the carrier carrying the detection material in an image of each of the first chamber and the second chamber, information on an amount of the carrier transferred from the first chamber to the second.
Reis teaches a centrifugal device and system for analyzing a liquid sample to determine sedimentation rate of the liquid sample. Specifically, Reis teaches an image sensor that takes an image of each of a plurality of sample chambers. The image sensor used is a CCD camera and a LED to emit light (para. 0041,0051).
Boege teaches an imaging system with oblique illumination for imaging of biological samples. Specifically, Boege teaches the image detector is any device capable of detecting spatial variations in light, including CCD or CMOS image sensors. The image detector can be configured to detect color images or greyscale images (Boege, para. 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method of Yoo, a step for acquiring, based on the area of liquid in an image of the first chamber, information on at least one of an amount of sample in the first chamber as taught by Reis, in order to allow for additional quantitative information to be retrieved from the images and to allow raw data obtained from the images to be viewed in many different ways that are impossible to generate without the use of computers as taught by Stuurman (para. 5). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the image detector of Boege with the method of Yoo in view of Reis in view of Stuurman because Yoo is generic with respect to image sensor that can be incorporated into the centrifuge method and one would be motivated to use the appropriate image sensor for capturing grayscale images of the respective chambers.
Regarding claim 12 and 13, Yoo teaches the centrifuge method as applied to claim 8 above. Yoo does teach a sample chamber for housing a sample to be analyzed. The sample is introduced into the chamber and the cartridge body rotates to induce centrifugal force to the chamber, causing the sample to separate into solid and liquid components (Fig. 21, #131 a; para. 0096-0097). However, Yoo does not teach acquiring, based on an area of the solid component in an image of the third chamber, information on at least one of a state of the separation and an amount of the solid component.
Reis teaches a centrifugal device and system for analyzing a liquid sample to determine sedimentation rate of the liquid sample. Specifically, Reis teaches an image sensor that takes an image of each of a plurality of sample chambers. The image sensor used is a CCD camera and a LED to emit light (para. 0041,0051).
Boege teaches an imaging system with oblique illumination for imaging of biological samples. Specifically, Boege teaches the image detector is any device capable of detecting spatial variations in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method of Yoo, a step for acquiring, based on the area of liquid in an image of the first chamber, information on at least one of an amount of sample in the first chamber as taught by Reis, in order to allow for additional quantitative information to be retrieved from the images and to allow raw data obtained from the images to be viewed in many different ways that are impossible to generate without the use of computers as taught by Stuurman (para. 5). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the image detector of Boege with the method of Yoo in view of Reis in view of Stuurman because Yoo is generic with respect to image sensor that can be incorporated into the centrifuge method and one would be motivated to use the appropriate image sensor for capturing grayscale images of the respective chambers.
Regarding claim 14, Yoo teaches the centrifuge method as applied to claim 12 above. Yoo teaches an excess chamber that receives the leftover excess sample from the sample chamber (Fig. 11 and Fig. 21, #131 c; para. 0100). Flowever, Yoo does not teach the monitoring target comprises the fourth chamber, and the method further comprises acquiring, based on an image of the fourth chamber, information on a presence of the sample in the fourth chamber.
Reis teaches a centrifugal device and system for analyzing a liquid sample to determine sedimentation rate of the liquid sample. Specifically, Reis teaches an image sensor that takes an image of each of a plurality of sample chambers. The image sensor used is a CCD camera and a LED to emit light (para. 0041,0051).
Boege teaches an imaging system with oblique illumination for imaging of biological samples. Specifically, Boege teaches the image detector is any device capable of detecting spatial variations in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the method of Yoo, a step for acquiring, based on the area of liquid in an image of the first chamber, information on at least one of an amount of sample in the first chamber as taught by Reis, in order to allow for additional quantitative information to be retrieved from the images and to allow raw data obtained from the images to be viewed in many different ways that are impossible to generate without the use of computers as taught by Stuurman (para. 5). Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the image detector of Boege with the method of Yoo in view of Reis in view of Stuurman because Yoo is generic with respect to image sensor that can be incorporated into the centrifuge method and one would be motivated to use the appropriate image sensor for capturing grayscale images of the respective chambers.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Reis in view of Stuurman in view of Boege as applied to claim 15 above, and further in view of Shinohara (US PGPub 2004/0224351 A1).
Yoo in view of in Reis view of Stuurman teaches the centrifuge device and method as applied above to claim 15. However, they do not teach wherein, in a condition in which the acquired information indicates anomaly: measurement processing is stopped without outputting the measurement result; the measurement result is output with additional information indicating an occurrence of the anomaly; or the measurement result is corrected and output.
Shinohara teaches a measuring section for measuring an object to generate a plurality of measurements for a plurality of measurement assays. Specifically, Shinohara includes anomaly sensors set to detect anomalies if they occur during the measurement process (para. 0015). A CPU determines 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the centrifuge method as taught by Yoo in view of Reis in view of Stuurman in view of Boege to include a means for detecting anomalies as taught by Shinohara because it would allow the CPU to detect whether the measurement process produces an error or not. One of ordinary skill in the art would have been motivated to combine these references because both use CPUs to control their devices, and it is well known that CPUs can be programmed to perform specific tasks based on what is required during the sample analysis. The inclusion of an anomaly detection means would allow for processes to be stopped when an anomaly is detected because the subsequent measurement would not be necessary (Shinohara, para. 0079).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo as applied to claim 1 above, and further in view of Lee (US PGPub 2018/0195938 A1).
Regarding claim 17 and 18, Yoo teaches the centrifuge method as applied above to claim 1. However, Yoo does not teach wherein the cartridge comprises an identifier in which information is recorded, the method further comprises: moving the identifier into the image capturing range by rotating of the cartridge, and reading the information recorded in the identifier by capturing an image of the identifier.
Lee teaches a biological material measuring instrument that includes a rotating body with one or more cartridge holders within it. The cartridge may have a barcode on its surface containing information about the cartridge itself, including measurement information of cartridge and general information of 
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to take the centrifuge device and method cartridge by Yoo to include the barcode identifier taught by Lee because it would provide a quick and easy way to obtain information about a cartridge. One of ordinary skill in the art would have been motivated to include an identifier on the cartridge as the identifier could be encoded with relevant information related to the cartridge and sample analysis being performed (para. 0061).
Response to Arguments
Applicant’s amendments and arguments filed 12 January 2021, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new limitation of positioning at least one of the chambers to an image capturing range by rotating the cartridge.
With regards to Yoo, applicant argues that Yoo fails to disclose an image capturing unit which is different from the measurement unit. Applicant’s arguments have been considered, but are not persuasive. Yoo teaches a measurement unit, spectrometer 108, and an image capturing unit, image sensor 144, to detect the results from the test chamber. The image capturing unit is different from the measurement unit (Fig. 4; para. 0125).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERAK R PATEL whose telephone number is (571)272-8971.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERAK R PATEL/Examiner, Art Unit 1641                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641